SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

663
CA 13-01582
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


JENNIFER MANGANIELLO, PLAINTIFF-APPELLANT,

                     V                                           ORDER

GREAT ARROW MANAGEMENT, LLC, AND GREAT ARROW
ACQUISITION, LLC, DEFENDANTS-RESPONDENTS.


FEUERSTEIN & SMITH, LLP, BUFFALO (MARK E. GUGLIELMI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICE OF BRADY & CARAFA, SYRACUSE (THOMAS P. CARAFA OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), entered February 22, 2013 in a personal injury
action. The order granted defendants’ motion for summary judgment
dismissing plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court